UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re
                                                                Chapter 11
Linda Grant Williams                                            Case No. 19-22243 (RDD)

                           Debtor.
------------------------------------------------------------x


                           ORDER AUTHORIZING EMPLOYMENT OF
                              LEWIS W. SIEGEL AS ATTORNEY

        Upon the unopposed application, by notice of presentment dated March 7, 2019 (the

"Application") of Linda Grant Williams, the debtor and debtor in possession herein (the

"Debtor"), for an order pursuant to Bankruptcy Code Section 327(a), 328 and 1107, authorizing

Debtor to employ Lewis W. Siegel (“Siegel”) as her attorney in this case on the terms set forth in

the Application, nunc pro tunc to the date the case was filed (the “Petition Date”), all as more

fully set forth in the Application; and upon the affirmation of Lewis W. Siegel, Esq. In support

of the Application; and it appearing that the Court has jurisdiction to consider the Application;

and the Court being satisfied that Siegel is a "disinterested" person within the meaning of

Sections 101(14) and 327(a) of the Bankruptcy Code; that Siegel does not hold or represent an

adverse interest to the Debtor or the estate, and that his retention is necessary and in the best

interests of Debtor, her creditors, and the estate; and it appearing that due and sufficient notice of

the Application has been given under the circumstances, and no additional notice or a hearing

being required; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, that

        1.       The Application is granted to the extent set forth herein.

        2.       In accordance with Section 327(a) of the Bankruptcy Code Debtor is authorized

to employ and retain Siegel as her attorney, nunc pro tunc to the Petition Date.

        3.       Siegel shall be compensated for fees and reimbursed for reasonable and necessary

expenses pursuant to sections 330 and 331 of the Bankruptcy Code, as the case may be, and the

applicable Bankruptcy Rules, Local Rules for the Southern District of New York and the fee and
expense guidelines of this Court after application therefor.

       4.      The prepetition retainer paid to Siegel may be applied to services related to this

case rendered prior to the Petition Date, and the balance shall be applied to any amount granted

by the Court in respect of Siegel’s first fee application and, if necessary, the next subsequent

allowed fees and expenses allowed by the Court. In its first application for compensation, Siegel

will provide an accounting of the portions of the retainer applied to prepetition services.

       5.      At least ten business days' notice must be provided by Siegel to the Debtor, the

United States Trustee and any official committee prior to his implementing any increases in the

rates set forth in the Application and/or Engagement Letter in this case, and such notice must be

filed with the Court.

       6.      If the Application is inconsistent with this Order, the terms of this Order shall

govern.

       7.      The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.



Dated: White Plains, New York
       March 27, 2019
                                              /s/Robert D. Drain
                                              HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE

No Objection
William K. Harrington
United States Trustee

/s/ Richard C. Morrissey
_____________________
By: Richard C. Morrissey, Esq., Trial Attorney
3/5/2019




                                                 2
